 


109 HR 312 IH: Breast Cancer Research Stamp Reauthorization Act
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 312 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Baca (for himself, Mr. Shimkus, Ms. Baldwin, Ms. Jackson-Lee of Texas, Mr. Burton of Indiana, Mr. Van Hollen, Mr. Kind, Mrs. Maloney, Mr. Abercrombie, Mr. Conyers, Mr. Baird, Mr. Bass, Mrs. Biggert, Mr. Bishop of Georgia, Mr. Moran of Virginia, Mr. McDermott, Mr. Boehlert, Mr. Emanuel, Mr. Udall of New Mexico, Mr. Doggett, Mr. Bishop of New York, Mrs. Tauscher, Mr. Grijalva, Mr. George Miller of California, Mr. Nadler, Mrs. Napolitano, Mr. Boyd, Mr. Cardoza, Mr. Kildee, Ms. Carson, and Mr. Sanders) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committees on Energy and Commerce and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To extend the provision of title 39, United States Code, under which the United States Postal Service is authorized to issue a special postage stamp to benefit breast cancer research. 
 

1.Short titleThis Act may be cited as the Breast Cancer Research Stamp Reauthorization Act. 
2.Breast cancer stamp extensionSection 414(h) of title 39, United States Code, is amended by striking 2005 and inserting 2007. 
 
